Citation Nr: 1044592	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife





ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, found that new and material evidence had not 
been received to reopen a previously denied claim for service 
connection for bilateral hearing loss, and denied service 
connection for a heart disorder 

As support for his claims, the Veteran and his wife provided 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge in January 2010.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed. 

This matter was previously before the Board in April 2010, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

In September 2010, the Veteran, through his representative, 
submitted copies of his service treatment records (STRs) in 
support of a claim for entitlement to pension.  This issue has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO found that no new and 
material evidence had been received to reopen a previously denied 
claim for service connection for hearing loss.  It notified the 
Veteran of the denial and of his appellate rights, but he did not 
initiate an appeal.

2.  The additional evidence received since the May 1999 rating 
decision is cumulative and redundant of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claims.
 
3.  There is medical evidence of a current heart disorder.

4.  While there is evidence of one-time treatment for heart 
palpitations in service, there is no evidence of a heart disorder 
during service, within one year after service, or for many years 
thereafter.

5.  There is probative evidence against a link between a heart 
disorder and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2010).

2.  New and material evidence has not been received since the May 
1999 rating decision to reopen a previously denied claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  A heart disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in March 2007.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issue concerning bilateral hearing 
loss, the March 2007 VCAA notice letter is compliant with the 
decision by the U. S. Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it 
sufficiently explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  

Additionally, the March 2007 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the March 2007 VCAA notice letter 
prior to the November 2007 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's STRs and VA treatment records.  Private treatment 
records also have been associated with the claims file.  The RO 
also has attempted to obtain additional STRs as identified by the 
Veteran; however, a negative response was received from the 
National Personnel Records Center (NPRC) with regard to these 
records.  Additionally, the RO has provided the Veteran with a VA 
examination in connection with his claim regarding his heart 
disorder.  Further, he and his representative have submitted 
several statements in support of his claims.  The Veteran was 
also provided an opportunity to provide testimony before the 
undersigned Veterans Law Judge.  Thus, there is no indication 
that any additional evidence remains outstanding.  The duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its April 2010 remand.  Specifically, the RO was instructed 
to obtain a re-enlistment examination report of the Veteran's 
service dated from late 1966 to late 1967 and document all 
attempts to obtain such record, and to provide the Veteran a VA 
examination of his heart to determine the nature and etiology of 
any current heart disorder.  The Board finds that the RO has 
complied with these instructions to the extent possible, that it 
attempted to obtain additional STRs in April 2010, that it filed 
a memorandum in June 2010 with regard to the unavailability of 
any additional STRs; and that the VA examination report dated in 
May 2010 substantially complies with the Board's April 2010 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - New and Material Evidence

In a May 1999 rating decision, the RO found that no new and 
material evidence had been received to reopen a previously denied 
claim for service connection for hearing loss.  The RO notified 
the Veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's 
actions, the Board must initially determine on its own whether 
there is new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this claim.  
If the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for 
service connection for bilateral hearing loss was received in 
January 2007.  Therefore, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In its May 1999 rating decision, the RO found that no new and 
material evidence had been received to reopen a previously denied 
claim for service connection for hearing loss because there was 
no new and material evidence received showing that bilateral 
hearing loss was incurred in service.

Evidence of record at the time of the May 1999 rating decision 
consisted of the Veteran's original claim application, his STRs; 
VA treatment records dated from August 1988 to April 1999; VA 
examination reports dated in February 1989, January 1998, and 
August 1998; private treatment records dated from April 1996 to 
November 1997; and a statement from the Veteran dated in January 
1989.

The additional evidence received since the May 1999 rating 
decision consists of duplicate STRs; VA treatment records dated 
from 1998 to May 2008; VA examination reports dated in February 
2005, June 2008, and May 2010; private treatment records dated 
from the 1990s to 2006; a videoconference hearing transcript 
dated in January 2010; and a lay statement from the Veteran dated 
in March 2007.  

Initially, the Board finds that the Veteran's STRs and VA 
treatment records dated from 1998 through April 1999 are 
duplicates of evidence of record at the time of the May 1999 
rating decision by the RO.  Therefore, this evidence is not new 
and cannot form the basis to reopen the claim.

Next, the Board notes that VA examination reports dated in 
February 2005, June 2008, and May 2010; and private treatment 
records dated from the 1990s to 2006 are not pertinent to the 
Veteran's claim regarding hearing loss.  These VA examination 
reports and private treatment records pertain to the Veteran's 
alleged heart disorder and to his claim for house-bound benefits; 
thus, they do not relate to the Veteran's hearing loss claim 
currently on appeal.  Therefore, this evidence cannot form the 
basis to reopen the claim.

With respect to the videoconference hearing transcript dated in 
January 2010 and a lay statement from the Veteran dated in March 
2007, they are cumulative of evidence that was previously of 
record.  In this regard, the Veteran's submitted lay statement 
and hearing testimony merely repeat and summarize his contentions 
that his bilateral hearing loss was incurred during service.  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from May 1999 to 2006 do not relate to an unestablished 
fact necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Particularly, none of the additional evidence 
indicates that the Veteran's bilateral hearing loss is related to 
service; these records merely show treatment for other ailments, 
but do not support a finding that the Veteran's hearing loss is 
related to service.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for bilateral hearing loss has 
not been received.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service- 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that, when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that he was treated for 
symptomatology of the heart during service that has caused his 
current heart disorder.  See, e.g., statement from the Veteran 
dated in March 2007, notice of disagreement (NOD) dated in 
December 2007, and VA Form 9 dated in May 2009.  

In this regard, the first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  Here, a recent VA 
examination in May 2010 found mild hypertensive heart disease and 
mitral regurgitation.  See VA examination report dated in May 
2010.  Post-service VA treatment records also show that the 
Veteran has been found to have sinus bradycardia and 
cardiomegaly.  See, e.g., VA treatment records dated in August 
1988 and April 2006.  Thus, there is sufficient evidence of a 
current heart disorder or symptomatology thereof.  Consequently, 
the determinative issue is whether this disability is somehow 
attributable to the Veteran's military service.  See Watson, 4 
Vet. App. at 314.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 
209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 
F.3d at 1308.

In service, the Veteran's STRs reveal that he complained of 
having rapid heartbeats at night in June 1966.  However, no heart 
pathology was found.  There also were no previous or subsequent 
complaints of, or treatment for, any heart disorder or 
symptomatology thereof.  Further, his separation examination 
dated in July 1966, one month following his complaint of heart 
palpitations, found a normal heart.  Although the Veteran 
reported a history of palpitations/pounding heart on his July 
1966 Report of Medical History and testified during the May 2010 
videoconference hearing that he experienced heart palpitations on 
exertion during service, an X-ray taken of the heart at the time 
of the July 1966 separation examination also found no 
pathological change.  The examiner at the separation examination 
noted that the Veteran experienced heart palpations or a pounding 
heart following exertion.  Additionally, the Veteran has 
testified that, aside from heart palpitations upon exertion, he 
did not experience other symptoms related to a heart disorder 
during service.  See January 2010 videoconference hearing 
transcript.  

Post-service, the Veteran has testified that he was first found 
to have an enlarged heart in the late 1980s or early 1990s.  
Treatment records associated with the claims file first noted a 
heart problem of sinus bradycardia in August 1988.  The treatment 
record also noted a diagnosis of hypertension at the time.  See 
videoconference hearing transcript dated in January 2010 and VA 
treatment record dated in August 1988.  This finding of sinus 
bradycardia in August 1988 came approximately 22 years after the 
Veteran's discharge from service.  As such, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has held 
that such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in deciding 
a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Therefore, the presumption of in-service 
incurrence for cardiovascular disease is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  

Further, as discussed above, the Veteran has testified, and post-
treatment records show, that he was not diagnosed with a heart 
disorder until approximately 22 years after his discharge from 
service.  There is no other evidence to show that the Veteran 
experienced symptoms related to a heart disorder or was diagnosed 
with a heart disorder earlier than 1988.  Thus, service 
connection also may not be established based on chronicity in 
service or post-service continuity of symptomatology for a heart 
disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     
 
As to a nexus between the Veteran's current heart disorder and 
his active military service, the May 2010 VA examination provides 
strong evidence against the claim.  During the examination, the 
Veteran reported experiencing fast heartbeats during service.  
Post-service, he reported passing out, shortness of breath, and 
sharp, sticking chest pain at rest.  The pain would last about 5 
minutes.  The Veteran reported a history of hypertension, 
hypertensive heart disease, angina, and syncope.  However, 
examination failed to find evidence of congestive heart failure 
or pulmonary hypertension.  S1 and S2 heart sounds were heard, 
with no extra heart sounds.  Heart rhythm was regular.  There was 
no evidence of abnormal breath sounds.  Stress test results 
showed metabolic equivalents (METs) of 3 or less.  Activity level 
was estimated as METs of 3 or less due to weakness from a stroke.  
His heart was found to be larger than normal.  The VA examiner 
indicated that the Veteran has mild hypertensive heart disease 
and mitral regurgitation, but no coronary artery disease.  The VA 
examiner opined that, after a review of the claims file, it is 
less likely as not that the Veteran has a heart condition related 
to his military service.  He indicated that the Veteran's 
complaint of heart palpitations in 1966 resolved prior to his 
discharge and there is no other evidence of palpation in his 
claims file.  The VA examiner concluded that the Veteran's heart 
condition is most likely due to his hypertension.  See VA 
examination report dated in May 2010.  As there is no contrary 
evidence of record, the Board finds that this report is entitled 
to great probative weight and provides negative evidence against 
the claim.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service connection 
for a heart disorder as they reveal a heart disorder that began 
well after discharge from service with no connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with a heart 
disorder, he is not competent to render an opinion as to the 
medical etiology of this disorder, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53.






ORDER

As no new and material evidence has not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  The appeal is denied.

Service connection for a heart disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


